Title: Richard Cranch to John Adams, 15 March 1797
From: Cranch, Richard
To: Adams, John


        
          My Hond: and dear Brother
          Quincy Mar: 15th. 1797
        
        To wish you Joy on your advancement to the high Station you now hold will perhaps, at present, be premature; I shall therefore rather wish you Patience. The comprehensive and clear Views that you have acquired from an accurate Examination of all the ancient Forms of Government and their consequences in actual operation, and your great Experience in the modern Systems that have been exhibited, will often put your Patience to the tryal on hearing the many wrong-headed Projects and half-digested Schemes that will be advanced by Men who really wish the Good of their Country. But the Prejudices that have been infused into the honest Minds of many, who have been duped by foreign Influence at bottom, tho’ they do not know it, will require the exercise of much Patience and a continued course of Alteratives to set them right. Perhaps the most pernicious effects on the last mentioned Class have originated in an artfull address to one of the most amiable affections of the human Heart, I mean Gratitude. No arts have been left untried to make the People believe that they are indebted to France for their Liberty, Independence, and all the political Blessings that they enjoy as a Nation; and that therefore they must be subservient to Her in all their national conduct. As this sentiment is by no means founded in truth, I cannot help thinking that a systematical course of addressing the People on this Subject from time to time in the publick Papers, shewing them that their Liberty and Independence are not owing to the exertions of that or any other Nation in our favour, will have a happy tendency to make them feel their own Importance, and by degrees to free them from that supposed Dependence which is so humiliating to our national Character. Perhaps also the

exhibiting to our People at large, at proper times, the true Picture of that Infidelity and Atheism which have been substituted in France in lieu of the Christian Morals, may have a good effect on many good People whose zeal for french Politicks will almost tempt them to think that Christ may have “concord with Beliel.”
        I sincerely congratulate the People of the United States of America on their having you to take the Helm on the Resignation of the illustrious Washington; wishing you all that Success in promoting the general Good which your Experience, Wisdom, Virtue and Patriotism are so fitted to produce.
        I am, with Sentiments of the highest Esteem, your affectionate Brother
        
          Richard Cranch.
        
        
          P: S. I wish you to let me know as soon as possible your Determination about purchasing my Farm, as I shall not offer it to any other Person until I have your Answer.
        
      